219 F.2d 658
Edward EGGENBERGER, Appellant,v.ERIE RAILROAD COMPANY.
No. 11430.
United States Court of Appeals, Third Circuit.
Argued February 23, 1955.
Decided March 4, 1955.

I. Reines Skier, Hawley, Pa., for appellant.
Joseph C. Kreder, Scranton, Pa. (Walter L. Hill, Jr., Edward W. Warren, of Harris, Warren, Hill & Henkelman, Scranton, Pa., on the brief), for appellee.
Before GOODRICH, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment for the defendant in a personal injury case. The case, which arose out of a grade crossing accident, was tried to the court who made full findings of fact. Those findings depend upon his acceptance of one line of testimony which was inconsistent with the evidence given for the plaintiff. This is the type of case where Rule 52(a), 28 U.S.C., is, by its own terms, especially applicable. The court's findings are not clearly erroneous. There is no disputed proposition of law.


2
The judgment of the district court, 122 F. Supp. 481, will be affirmed.